ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-06-15_JUD_01_PO_03_FR.txt. 39

OPINION DISSIDENTE DE M. LEVI CARNEIRO

J'ai voté en faveur de la première conclusion de l'arrêt, mais n’ai
pu, à mon regret, accepter la seconde.

Mon opinion a été déterminée par des considérations que la Cour,
en élaborant son arrêt, n’a pas cru devoir retenir. Pour ce qui est
de la première conclusion, je crois inutile d’insister. Mais en ce qui
concerne la seconde, les considérations qui m’ont déterminé étaient
dictées tant par le souci de maintenir, en l'affaire actuelle, l’ordre
de la procédure que par ma conception des devoirs et de la mission
de la Cour dans le cas actuel ; je ne puis donc me soustraire à la
tâche de les justifier.

2. Par la seconde conclusion de sa requête, l'Italie a demandé a
la Cour de dire et juger

«que le droit de l'Italie à recevoir ladite quote-part d’or monétaire
doit avoir priorité sur la prétention du Royaume-Uni à recevoir
Vor en satisfaction partielle du paiement du jugement de l'affaire
du canal de Corfou ».

Aux termes de la déclaration de Washington, l'Italie avait la
faculté de saisir

«la Cour internationale de Justice en vue de décider si, du fait
de tous les droits qu’elle soutient avoir par suite du décret albanais
du 13 janvier 1945 ou des clauses du traité de paix avec l'Italie,
Vor doit être remis à l'Italie plutôt qu’à l’Albanie »

et la faculté.

« d'accepter la juridiction de la Cour pour décider la question de
savoir si la prétention du Royaume-Uni ou celle de l'Italie à recevoir
l'or doit avoir priorité, dans le cas où cette question se poserait ».

Cette rédaction ne pourrait-elle signifier que l'Italie devrait
adopter deux attitudes, prendre deux initiatives différentes, en ce
qui concerne les deux questions distinctes dont il s'agissait : pour la
première, « saisir la Cour », et, pour la seconde, « accepter la juridic-
tion de la Cour » ? Les deux expressions n’expriment-elles pas deux
attitudes ?

Cependant, la requête italienne a posé les deux questions en même
temps — demandant à la Cour de se prononcer sur l'une comme sur
l’autre.

Il est vrai que, aussi dans sa requête, le Gouvernement italien
faisait observer incidemment :

24
40 OR MONÉTAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

« … Une fois établi le droit de l’Italie à la réparation de la part
de l’Albanie ....1a demande de l'Italie à recevoir l'or en question
doit avoir priorité sur la prétention du Royaume-Uni... »

Cette déclaration ne signifie pas que la Cour ne pourrait régler la
question de la priorité qu'après avoir au préalable reconnu la
créance ; en saisissant la Cour, le demandeur a exposé immédiate-
ment les raisons sur lesquelles il fondait sa prétention à priorité et
aussi à un privilège. Il a présenté les deux questions simultanément,
en une seule instance, posant, dans sa requête, deux conclusions se
rapportant aux deux questions séparément. Il les a présentées sans
aucun lien entre elles, complètement détachées, sans subordination
aucune de la seconde à la première. Il n’y a même pas entre elles de
conjonction. Il n’y a pas non plus — ce qui, en l'occurrence, eût été

- décisif — le mot «subsidiairement» qu’on emploie pour marquer
qu'une question se subordonne à une autre déjà posée, comme, en
l’affaire actuelle, l’a fait ie Gouvernement britannique, dans ses
conclusions, reproduites par l’arrêt. Et pourtant les trois « Gouver-
nements alliés intéressés », dans les observations sur la question
préliminaire, ne signalent nulle part que la requête avait mal posé
les deux questions.

C’est après la présentation de sa requête que le Gouvernement
italien a soulevé la « question préliminaire », en invitant la Cour à
décider de sa compétence à statuer sur «la première conclusion ».
Même lorsqu'il a donné à entendre que la seconde question ne
se pose pas avant que la première n’ait été tranchée, il ne s’en
réfère pas moins uniquement à la première conclusion. Il n’a
déclaré, ni.en soulevant l'exception d’incompétence, ni en dévelop-
pant ses ÿbservations, qu’en conséquence le jugement actuel de
la Cour devait porter sur la seconde question également. Encore à
la fin dés débats oraux, ses conclusions se sont rapportées exclusi-
vement à la première conclusion de la requête.

La deuxième conclusion n’a pas été — elle ne pouvait l'être —
discutée aux audiences. Il s’est affirmé mieux que jamais que les
deux questions étaient indépendantes l’une de l’autre, au point de

vue de leur décision judiciaire.

 

3. Dans les observations qu’il a présentées à la Cour, le Gou-
vernement des Etats-Unis a déclaré :

«Ii semble douteux qu'il soit nécessaire que l’Albanie ait accepté
la compétence de la Cour et soit devenue partie à la présente affaire
avant que la Cour puisse valablement statuer sur la réclamation
de l'Italie contre le Royaume-Uni concernant l'or en question. »

Par là, il a même, si je ne me trompe, reconnu que la seconde
conclusion de la requête passait avant la première. Dans sa plaidoi-
rie du 10 mai, le conseil du Gouvernement italien a bien interprété
cette déclaration, en disant :

25
41 OR MONETAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

« Donc, il est proposé d’examiner la question de priorité en la
séparant de la question concernant la responsabilité internationale
de i’Albanie à cause de la loi albanaise. »

C’est bien ce qu’on était en train de faire — et 4 mon avis trés
sensément — pour la raison que c’est dans la deuxiéme conclusion
que se présente la première question que la Cour devrait trancher.
Si donc on écartait la première conclusion, la Cour, dans la suite de
la procédure, devrait statuer sur la seconde. Elle a été invitée à le
faire et rien ne l’en empêchait.

Le Gouvernement français, dans ses observations, n’a pas écrit
un mot donnant à entendre qu’il reconnaissait l’interdépendance
des deux conclusions : il s’est borné à chercher à établir la compé-
tence de la Cour pour en connaître. La plaidoirie de son agent n’a
porté que sur la compétence de la Cour pour statuer sur un point
de droit international — les effets de ja loi albanaise de nationali-
sation.

A vrai dire, c'est l’agent du Gouvernement du Royaume-Uni qui,
tant au cours de ses « observations » que de ses plaidoiries, a affirmé
la subordination compléte de la seconde conclusion a la premiére.
Tl a demandé à la Cour de déclarer que, par suite de l’exception
d’incompétence soulevée par l’Italie, la requête italienne n’était plus
conforme aux conditions et aux intentions de la déclaration de
Washington, qu’elle était entachée d'invalidité et donc nulle et non
avenue. Pour justifier cette conclusion, il fallait établir qu'au cas
où la Cour ne pourrait connaître de la première conclusion de la
requête italienne elle ne pourrait non plus se prononcer sur la
seconde. Aussi l’agent du Gouvernement du Royaume-Uni a-t-il dit,
à la séance du 12 mai, que la question de priorité — posée dans la
deuxième conclusion — ne se présenterait pas si la Cour renonçait
à examiner la première conclusion relative à la réclamation de l'Italie
et à statuer sur cette conclusion.

Ceci n'a pas empêché le même agent du Gouvernement du
Royaume-Uni de déclarer, dans sa plaidoirie du 14 mai, que la
question qui se pose en la présente affaire est celle de savoir si une
certaine masse d’or doit étre transférée au Royaume-Uni ou a
l'Italie — et c’est là, je suppose, la deuxième question de la requête.

Dans les conclusions prises à la fin des plaidoiries, l'agent du
Gouvernement du Royaume-Uni demandait à la Cour, au cas où,
rejetant la thèse du Royaume-Uni, elle se prononcerait pour la vali-
dité et l’existence de la requête italienne, de se reconnaître com-
pétente « pour statuer au fond sur les questions à elle soumises par
cette requête». Ici, il n’a nullement dit que la Cour ne pouvait
statuer sur la deuxième conclusion sans avoir au préalable statué
sur la première.

4. Quant au conseil du Gouvernement italien, en prononçant sa
première plaidoirie du 10 mai — sans modifier les conclusions qui

26
42 OR MONÉTAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

terminent sa requête et que j’ai déjà mentionnées — il s’est déclaré
d'accord avec le Gouvernement du Royaume-Uni pour considérer
la deuxième conclusion comme subordonnée à la première, et ne
pouvant être jugée avant elle. Toutefois, il a repoussé la conséquence
que l’agent du Gouvernement du Royaume-Uni prétendait faire
découler de cette considération, à savoir que la requête italienne
était en fait annulée ou retirée.

Dans sa dernière plaidoirie, le 13 mai, le conseil du Gouvernement
italien a été beaucoup moins affirmatif, en parlant de la prétendue
subordination de la deuxième conclusion à la première ; il a dit en
effet :

« La deuxième demande est séparée de la première. Dans la décla-
ration de Washington, il est dit que la question des priorités serait
soumise 4 la Cour si cette question se posait. Par conséquent,
d’après la déclaration elle-même, il paraît que cette deuxième
question est subordonnée à la première. En tout cas, si la Cour
estime que la question concernant la priorité entre le droit du
Royaume-Uni et le droit de l'Italie peut être examinée sous forme
hypothétique, en dehors de l’examen de la première question, le
Gouvernement italien, en ce qui le concerne, n'aurait pas d’objection. »
(Les passages soulignés l'ont été par moi.)

En même temps, le conseil a insisté sur le fait que la requête n'avait
pas été retirée.

5. On a signalé que la déclaration de Washington spécifie, à
propos de la question de priorité : « dans le cas où cette question se
poserait ». On a prétendu que, dans l’esprit des auteurs de la décla-
ration, la question de priorité ne pouvait se poser qu'après qu’ait été
reconnue la validité de la réclamation italienne. Il n’en est rien. La
déclaration a prévu que la question pourrait se poser, mais sans dire
quand elle surgirait. Le Gouvernement italien a, effectivement,
porté la question devant la Cour en même temps que l’autre, ce à
quoi les défendeurs ne se sont pas opposés, comme je l’ai déjà fait
remarquer.

6. Le seul moyen d'assurer qu'aucune des deux questions posées
ne soit traitée — avec la conséquence inévitable d’écarter les
deux questions — serait d’annuler ou de rejeter la requéte. L’agent
du Gouvernement du Royaume-Uni l’a si bien compris qu’il a
demandé à la Cour de dire qu’en raison de l’interdépendance des
deux questions, toute la requéte se trouvait annulée. La Cour a
bien affirmé l’interdépendance des questions, mais elle a refusé de
considérer la requête comme annulée. Elle s’abstient, définitive-
ment, de statuer sur la deuxiéme conclusion de la requéte en se
fondant sur le fait que les Parties ont'elles-mêmes affirmé le carac-
tère de subordination de cette conclusion.

27
43 OR MONÉTAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

Or, les déclarations des Parties ne m’ont pas amené à la même
interprétation. Je prétends que, si les deux questions étaient insé-
parablement liées, la présence de l’Albanie serait tout aussi néces-
saire pour permettre de statuer sur la première que sur la seconde.
Mais cette proposition n'a été énoncée ni par le Gouvernement
italien, ni par les Gouvernements défendeurs, ni par l'arrêt.

D'autre part, je ne considère pas que la Cour serait obligée
d'accepter en la matière tout accord supposé être intervenu entre
les Parties. La Cour ayant jugé, sans équivoque, que la requête n’a
été ni retirée ni annulée, elle garde sa liberté d'appréciation pleine
et entière pour se prononcer sur l’interdépendance des deux conclu-
sions de ladite requête.

7. S’il reste quelque chose de la requête, c’est sa deuxième conclu-
sion. Si pour la question posée dans la première conclusion la Cour
est incompétente parce que l'Italie n’a pas même fait citer l’Albanie,
qui est directement intéressée dans cette question, pour la seconde
conclusion l’Albanie n’est nullement intéressée.

En somme, la question de priorité a été posée — et reste posée —
à.la Cour et les seuls États qu’intéresse directement son verdict
sur cette question sont devant elle. J’estime que la Cour ne pourrait
actuellement se refuser à le rendre, sous le motif qu’elle n'a pas
compétence pour trancher une autre question, absolument distincte,
présentée dans la même requête. À mon avis, en la phase actuelle
de la procédure, la Cour, alors qu’il s'agissait uniquement pour elle
de trancher la question préliminaire de sa compétence pour statuer
sur la première conclusion de la requête, n’était pas fondée à dépas-
ser cet objectif et à se dire, du même coup, incompétente pour
connaître de la deuxième conclusion.

Le conseil du Gouvernement italien lui-même, dans le document
intitulé « question préliminaire », a signalé précisément que: « la
deuxième conclusion ne soulèverait aucun problème touchant la compé-
tence de la Cour internationale de Justice ». En même temps, il a
affirmé que sa requête n’était pas retirée, c’est-à-dire que sa
deuxiéme conclusion subsistait méme si, dans cette phase de la
procédure, la premiére était écartée.

8. Des considérations de procédure auraient fourni 4 la Cour
une raison valable pour ne pas écarter actuellement la deuxième
conclusion de la requête ; mais elle avait mieux pour réserver
l'appréciation et la décision de cette autre question — c’est-à-dire,
la question de priorité. Peut-être la question de priorité ne fait-elle
surgir aucune controverse sur des faits et ressort-elle seulement de
règles de droit. La Cour l’aurait tranchée en se fondant, non sur
une hypothèse mais en thèse, et tout au plus sous une condition.

28
44 OR MONÉTAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

Elle pourrait la décider en reconnaissant tout simplement le carac-
tère des deux réclamations, sans préjuger de la validité de la créance
qui à l’heure actuelle n’a pas encore été reconnue.

Je crois inutile de rappeler la pratique si étendue et si appréciée
des « jugements déclaratoires », suivie aux États-Unis et dans bien
d’autres pays. Qu'il me suffise de dire que dans tous les pays civi-
lisés il existe des lois réglant la classification des créanciers, dans
les cas de faillite, de concursus creditorum par suite d’insolvabilité
civile, ou de ce qu’en France et dans d’autres pays on appelle la
« liquidation judiciaire ». La loi établit strictement les priorités
et les privilèges. Dans le cas actuel, la Cour devrait déterminer
s’il y a privilège et quel serait le fondement de la priorité. Elle
indiquerait la règle juridique à appliquer.

Au moins dans la plupart des cas, la priorité ne se fonde ni sur
la date ni sur le montant de la créance, ni même sur le caractère
de son titre, mais bien plutôt sur sa nature même, son origine, ou
les rapports spécifiques qui existent entre elle et les biens du débi-
teur. Dans le cas actuel, le Gouvernement italien prétend que les
deux créances concurrentes ont des origines identiques et sont de
la même nature ; il a déjà exposé dans la requête, avec beaucoup
de précision et de clarté, le seul argument qu’il invoque à l’appui de
sa demande de priorité : c’est que l’acte illicite de ’ Albanie contre
l'Italie est antérieur à l’acte illicite de l’Albanie contre le Royaume-
Uni. En outre, le Gouvernement italien prétend que sa créance
bénéficie d’un privilège en vertu de l’article 25 de la convention du
15 mars 1925. C’est tout. Dans la suite de la procédure, on aurait
donné aux Gouvernements défendeurs opportunité de contester
ces allégations, l’Albanie aurait pu se décider à intervenir (quoi
qu’elle n’y soit pas directement intéressée), et la Cour aurait pu
statuer sur la priorité prétendue, et ce, même sans avoir reconnu
auparavant la validité de la créance italienne.

9. Cette décision aurait apporté une précieuse contribution à
la solution de la controverse qu’a provoquée la question de l’attri-
bution de l’or monétaire. Elle aurait été encore plus utile pour avoir
été rendue avant le jugement sur la première question, celle de la
légitimité de la créance italienne; qui dépend de plusieurs questions
de fait et de droit. Cette ligne de conduite aurait peut-être évité
des preuves et des discussions qui seraient rendues inutiles.

Pour qui examine les termes mêmes des conclusions de la requête
italienne, il va de soi que la deuxième conclusion devrait, comme je
Vai dit, être jugée avant la première. Comment la Cour pourrait-elle
juger que l'or doit être «remis à l'Italie » — ce qui est demandé

29
45 OR MONÉTAIRE (OPIN. DISS. DE M. LEVI CARNEIRO)

dans la requête — sans reconnaître au préalable la priorité de la
créance italienne ?

D'autre part, quelle qu’aurait pu être la décision de la Cour sur
la seconde conclusion, elle aurait fourni aux « Gouvernements alliés
intéressés » une orientation très utile. Si la Cour avait reconnu la
priorité de la créance britannique, la question posée dans la pre-
mière conclusion de la requête perdait tout intérêt pratique, du
fait que, selon des déclarations non contestées, le montant de la
créance britannique dépasse deux fois la valeur de l’or en question.
Si, au contraire, la Cour avait affirmé la priorité de la prétendue
créance italienne, elle donnait aux trois Puissances l’assurance
{qu’elles lui ont demandé de leur fournir, dans un sens ou dans
l’autre) que la remise de l'or au Royaume-Uni ne pouvait être
effectuée valablement avant qu'il n’ait été statué définitivement au
fond de la prétention italienne. Enfin, il y avait une troisième solu-
tion possible : refuser la priorité à l’une et à l’autre créances ; dans
ce cas, si la réclamation italienne était reconnue bien fondée, il y
aurait une distribution proportionnelle de l'or entre les deux créan-
ciers, la partie revenant au Royaume-Uni pouvant lui être remise
immédiatement.

De toute façon, la Cour, en statuant sur la seconde conclusion
de la requête, rendait plus simple, plus claire, plus facile, la solution
du différend. Au contraire, je crains que son refus total d'intervenir,
après que les trois « Gouvernements alliés intéressés » se sont adres-
sés à elle en la «priant de les éclairer», ne risque de créer une
impasse ou d’aggraver les difficultés.

(Signé) LEVI CARNEIRO.

30
